Exhibit 10.1

LOGO [g147485ex10_1.jpg]

www.transatlanticpetroleum.com

 

5910 N. Central Expressway      Canon’s Court Suite 1755      22 Victoria Street
Dallas, TX 75206      Hamilton HM 12 Phone 214-220-4323      Bermuda
Fax     214-265-4711     

January 31, 2011

Ms. Hilda Kouvelis

Address on File

 

  RE: Transition and Separation Agreement

Dear Hilda:

This letter amends the Employment Agreement, which was effective May 1, 2008
(the “Employment Agreement”) between you and TransAtlantic Petroleum Ltd.
(“TransAtlantic” or the “Company”), as follows:

 

1. TransAtlantic hereby acknowledges that your anticipated separation from
employment is a result of mutual discussions between you and TransAtlantic but
that for purposes of this letter agreement, shall be deemed a Resignation
pursuant to Section 4.3 of the Employment Agreement. Certain other aspects of
your anticipated separation not addressed herein shall continue to be governed
by the Employment Agreement.

 

2. You have agreed to continue your employment through a date to be mutually
agreed upon (the “Separation Date”), but expected to be not later than
September 30, 2011.

 

3. Your current annualized base salary, paid in bi-weekly installments, will
remain in effect through the Separation Date. Your job duties as Chief Financial
Officer of the Company and any of its subsidiaries will cease on the day after
the Company files its Annual Report on Form 10-K for the year ended December 31,
2010. Thereafter, your job duties and title will be as mutually agreed upon
between you and the Company’s Chief Executive Officer.

 

4. You agree that you are not eligible for payment of any termination amount
under Article 4 of the Employment Agreement.



--------------------------------------------------------------------------------

January 31, 2011

Page 2

 

5. In exchange for your continued employment through the Separation Date, and
subject to paragraphs 8 and 9, below, the Compensation Committee of the Board of
Directors (the “Compensation Committee”) has approved, and the Company agrees,
that you will be eligible for a lump sum retention payment in the amount of
$100,000, and this amount will be paid within thirty (30) calendar days after
the Separation Date. This retention payment will not otherwise be “benefit
bearing” and will not be considered as compensation for purposes of the
Company’s 401(k) plan or for accrual of PTO or other leave.

 

6. In exchange for your continued employment through the Separation Date, and
subject to paragraphs 8 and 9, below, the Compensation Committee has approved,
and the Company agrees, that you will be eligible for accelerated vesting of
your restricted stock units that are unvested as of the Separation Date, with
such vesting to be effective within thirty (30) calendar days following the
Separation Date.

 

7. You will maintain your eligibility to participate in the Company’s health
plan and 401(k) Plan, subject to the provisions as set forth in the applicable
plan documents.

 

8. Your right to the retention compensation set forth in this letter is subject
to your execution and non-revocation of a Release substantially in the form of
Schedule “A” to the Employment Agreement. However, you should not execute the
Release until after your Separation Date.

 

9. Your right to the retention compensation set forth in this letter is
conditioned upon your compliance with all of the provisions of the Employment
Agreement, including all post-employment obligations.

 

10. The retention compensation set forth in this letter may not be deferred
under any of TransAtlantic’s employee benefit plans.

 

11. The retention compensation set forth in this letter is subject to mandatory
deductions, which may include supplemental federal income tax withholding at the
applicable rate.

 

12. The Employment Agreement continues to govern during the remainder of your
employment with TransAtlantic, and any post-employment obligations set forth in
the Employment Agreement shall remain in full force and effect following the
Separation Date, including Articles 5 and 6. In the event of any conflicts
between this letter and the Employment Agreement, the provisions of this letter
will control.

 

13. The Company confirms that the Compensation Committee has approved your 2010
bonus consisting of (i) the sum of $25,000 cash, which is payable, less
mandatory deductions, by February 4, 2011, and (ii) an award of 20,000
restricted stock units that vest in full on January 5, 2012.

You acknowledge that your decision to enter into this agreement is voluntary and
is made knowingly and that you have been advised by TransAtlantic to seek legal
counsel to review this letter agreement.



--------------------------------------------------------------------------------

January 31, 2011

Page 3

 

Please acknowledge your agreement to the provisions set forth in this letter
agreement with your signature below.

 

Sincerely, TRANSATLANTIC PETROLEUM LTD. /s/ Matthew W. McCann Matthew W. McCann
Chief Executive Officer

Agreed to and accepted this 31st day of January, 2011.

 

/s/ Hilda Kouvelis

Hilda Kouvelis